Petition for Writ of Mandamus Denied and
Memorandum Opinion filed April 12, 2011.
In
The
Fourteenth
Court of Appeals

NO. 14-11-00294-CV

 
In Re Zahir Querishi,
Relator

 

ORIGINAL PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On April 4, 2011, relator Zahir Querishi filed a
petition for writ of mandamus in this court.  See Tex. Gov’t Code Ann.
§22.221; see also Tex. R. App. P. 52.  In the petition, relator asks
this court to compel the Honorable Michael Schneider, presiding judge of the 315th
District Court of Harris County to rule on relator’s application for writ of
habeas corpus.
Relator contends that he filed an application for
writ of habeas corpus in the trial court on January 21, 2011.  Consideration of
a motion that is properly filed and before the court is a ministerial act.  State
ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App.1987) (orig. proceeding). 
A relator must establish the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed to do so.  In re
Keeter, 134 S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding).  A
relator must show that the trial court received, was aware of, and was asked to
rule on the motion.  In re Villarreal, 96 S.W.3d 708, 710 (Tex.
App.—Amarillo 2003, orig. proceeding).  Relator did not attach a file-stamped
copy of his application for writ of habeas corpus demonstrating it is actually
pending in the trial court. 
Relator has not demonstrated that he is entitled to
extraordinary relief.  He has not provided this court with a record showing
that the 315th District Court received the application for writ of habeas
corpus, was aware of it, was asked to rule on it, and refused to rule.  Filing
a document with the district clerk does not mean the trial court is aware of
it; nor is the clerk’s knowledge imputed to the trial court.  In re Hearn,
137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig. proceeding);
Accordingly, we deny relator’s petition for writ of
mandamus.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost, Jamison, and McCally.